     Case 3:16-cv-00627-MMD-WGC Document 62 Filed 04/15/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     AIRELL JOSHUA THOMAS SAWYER,                     Case No. 3:16-cv-00627-MMD-WGC

7                                  Petitioner,                       ORDER
            v.
8
      WARDEN BAKER, et al.,
9
                               Respondents.
10

11         Petitioner has filed an unopposed motion for extension of time in which to complete

12   discovery (third request) (ECF No. 58), which the Court finds there is good cause to grant.

13         It is therefore ordered that Petitioner's unopposed motion for extension of time (ECF

14   No. 58) is granted. Discovery must be complete by July 13, 2020.

15         DATED THIS 15th day of April 2020.

16

17
                                                 MIRANDA M. DU
18                                               CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28
